Citation Nr: 0210474	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-14 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for posttraumatic 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and E. G.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from June 1979 to 
July 1986.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Phoenix, Arizona (RO).

On appeal the veteran appears to have raised the issue of 
entitlement to service connection for hypertension secondary 
to a back disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.


REMAND

The veteran's service-connected right knee disorder is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260 (2001).  These diagnostic codes 
contemplate posttraumatic arthritis with limitation of motion 
of the knee.  A VA outpatient record dated in March 2001, 
reported mild "pseudolaxity" of the right knee.  The VA 
General Counsel in VAOPGCPREC 23-97; 62 Fed.Reg. 63604 
(1997), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257 (2001).  
See also, Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  The 
terms of Diagnostic Code 5010, on the other hand, refer not 
to instability, but to x-ray findings and limitation of 
motion "under the appropriate diagnostic codes for the 
specific joint or joints involved."  Accordingly, the RO 
should consider whether separate ratings are to be assigned 
to the veteran's service-connected right knee disorder based 
on limitation of motion and instability.

Additionally, the veteran testified before the Board that he 
had pain in his right knee.  With respect to pain, the United 
States Court of Appeals for Veterans Claims (Court) has 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  As the veteran 
complains of pain on use, the Board concludes that an 
additional VA examination is needed to provide an accurate 
picture of the claimed disability on appeal.  
38 C.F.R. §§ 3.326, 3.327 (2001). 

Finally, in December 2001, the issue of entitlement to an 
extension of a temporary total disability evaluation beyond 
January 31, 2002, based on the need for convalescence 
following back surgery was denied.  Additionally, while a May 
2002 rating decision granted a 40 percent disability rating 
for the veteran's service-connected lumbosacral strain with 
nerve root irritation and degenerative changes, status post 
laminectomy, benefits beyond 40 percent were denied.  The 
veteran was afforded a hearing before the Board in June 2002 
and expressed his disagreement with these decisions.  
Although this testimony was received by the Board rather than 
the RO, this testimony was taken in the offices of the RO, 
and it should be interpreted as a notice of disagreement to 
these rating decisions when the case is returned to the RO.  
As this testimony was initially presented to the Board rather 
than the RO, a statement of the case has not been issued.  
While it is true that the veteran has not submitted timely 
substantive appeals, the Board is obligated to remand these 
issues to the RO for the issuance of a statement of the case 
and notification of appellate rights.  Manlincon v. West, 
12 Vet. App. 238 (1999).   

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the 
veteran and afford him the 
opportunity to identify or submit 
any additional pertinent evidence in 
support of his claim.  Based on his 
response, the RO must comply with 
the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, as 
interpreted in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Any records secured must include 
those records from the Tucson VA 
Medical Center.  The veteran must 
then be given an opportunity to 
respond.  

2.  The RO should contact the Social 
Security Administration and secure a 
copy of any decision granting 
disability benefits to the veteran, 
and copies of all medical records 
used in reaching that decision.  If 
the veteran has been denied 
entitlement to Social Security 
benefits, that fact must be noted in 
writing.

3.  Thereafter, the veteran should 
be afforded a VA examination to 
determine the extent of his service-
connected right knee disorder.  All 
pertinent symptomatology and 
findings should be reported in 
detail.  Any indicated diagnostic 
tests and studies should be 
accomplished.  The claims file must 
be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner must comment 
whether there is recurrent 
subluxation or lateral instability 
of the knee, and if so, to what 
extent does any the finding of 
recurrent subluxation or lateral 
instability deviate from the norm 
(i.e. mild, moderate, severe).  

Additionally, the examiner must 
record the range of right knee 
motion in degrees.  The examiner 
must further report the degree of 
limitation on normal functioning of 
the right knee caused by pain, and 
provide a complete and detailed 
discussion with respect to any 
weakness, fatigability, 
incoordination, restricted movement, 
or pain on motion.  Rather than 
simply reporting that pain on motion 
is present, the examiner must 
provide a description of the effect, 
if any, of the veteran's pain on 
right knee function and movement.  
In particular, it must be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability.  The examiner must 
evaluate the range of right knee 
motion, and determine whether flare-
ups of the disorder cause additional 
limitation of motion.  If feasible, 
these determinations should be 
expressed in terms of degrees of 
additional loss of range of motion.  
If prolonged use does not cause 
weakened movement, excess 
fatigability, or incoordination; or 
if flare-ups do not cause an 
additional loss of range of motion; 
or if any such additional loss of 
range of motion cannot be expressed 
in degrees, then the examiner must 
so state for the record.  It must be 
specifically noted in the 
examination report if any complaints 
noted in the history provided by the 
veteran do not comport with or 
relate to either the physical 
findings on examination or the 
general nature of the current 
disability.  Complete reasons and 
bases must accompany any opinion 
offered.  Any report prepared should 
be typed.

4.  The veteran is hereby notified 
that it is his responsibility to 
report for the examination and to 
cooperate in the development of the 
claim.  The consequences for failure 
to report for a VA examination 
without good cause may include 
denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  
In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent 
to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5	  Following completion of the 
foregoing, the RO must review the 
claims file and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.  
Specific attention is directed to 
the examination report.  If the 
report does not include all test 
reports, special studies, or fully 
detailed descriptions of all 
pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the 
examiners for corrective action.  
38 C.F.R. § 4.2 (2001).  

6.  Thereafter, the RO should 
adjudicate the issue of whether 
separate ratings are to be assigned 
to the veteran's service-connected 
right knee disorder based on 
limitation of motion and 
instability.   If the issue on 
appeal remains denied, a 
supplemental statement of the case 
that complies with the notice and 
duty to assist provisions of the 
Veterans Claims Assistance Act of 
2000, as interpreted in Quartuccio, 
must be provided to the veteran and 
his representative.  The 
supplemental statement of the case 
should address whether the veteran's 
claim for an increased rating should 
be submitted to the Chief Benefits 
Director or the Director, VA 
Compensation and Pension Service for 
assignment of an extraschedular 
rating under the provisions of 38 
C.F.R. § 3.321(b)(1) (2001).  After 
the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be 
returned to the Board for appellate 
review.  

7.  Appropriate action, including 
the issuance of a statement of the 
case that complies with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance Act of 
2000, as interpreted in Quartuccio, 
as well as notification of the 
veteran's appellate rights on the 
issues of entitlement to an 
increased rating for the veteran's 
service-connected back disorder and 
for extension of a temporary total 
rating based on convalescence due to 
laminectomy surgery, are necessary.  
38 C.F.R. § 19.26 (2001).  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over these issues, a 
timely substantive appeal to the 
December 2001 and May 2002 rating 
decisions denying these claims must 
be filed.  38 C.F.R. § 20.202 
(2001).  If the veteran perfects the 
appeal as to any issue, the case 
should be returned to the Board for 
appellate review, if otherwise in 
order.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

